PER CURIAM
Defendant appeals his convictions for first-degree failure to appear, ORS 162.205, and second-degree failure to appear, ORS 162.195. He argues that the trial court erred in denying his motion for judgment of acquittal on the ground that the evidence did not establish that he had been “released from custody” as that term is used in ORS 162.205(l)(a) and ORS 162.195(l)(a). The state concedes that, under our reasoning in State v. Ford, 207 Or App 407, 142 P3d 107 (2006), its evidence did not establish that defendant had been “released from custody.” The state therefore concedes that the trial court erred in denying defendant’s motion for judgment of acquittal. We find the state’s concession to be well founded, and accept it.
Reversed.